Exhibit 10.1



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



FIRST AMENDMENT TO CREDIT AGREEMENT



This First Amendment to Credit Agreement (this “Amendment”) is made as of August
21, 2020 by and among Accolade, Inc. (“Borrower”), the financial institutions
signatory hereto (the “Lenders”) and Comerica Bank, as agent for the Lenders (in
such capacity, “Agent”).

RECITALS

A.          Borrower, Agent and Lenders entered into that certain Credit
Agreement, dated as of July 19, 2019 (as amended or otherwise modified from time
to time, the “Credit Agreement”).

B.          Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement, all as set forth herein and Agent and the
Lenders are willing to do so, but only on the terms and conditions set forth in
this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, Borrower, Agent and the Lenders agree as follows:

1.           The following definitions in Section 1.1 of the Credit Agreement
are amended and restated in their entireties to read as follows:

“Base Rate” shall mean for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greatest of (a) the Prime Rate for such
day, (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%), (c) the LIBOR Rate plus one percent (1.0%) and (d) the
Applicable Floor; provided, however, for purposes of determining the Base Rate
during any period that LIBOR Rate is unavailable as determined under Sections
11.3 or 11.4 hereof, the Base Rate shall be determined without reference to
clause (c) above.

“Change of Control” shall mean any transaction or series of related transactions
in which (a) any “person” or “group” (within the meaning of Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of more than 35% of the shares of all classes of Equity Interests
then outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower, who did not have such power before such transaction or
(b) Borrower ceases to own and control, free and clear of any Liens (other than
Liens permitted by Section 8.2 hereof), directly or indirectly, all of the
Equity Interests in each of its Subsidiaries, or failing to have the power to
direct or cause the direction of the management and policies of each such
Subsidiary.

“Covenant Revenue” shall mean, the sum, without duplication, of the revenue of
the Borrower and its Domestic Subsidiaries, calculated on a Consolidated basis
in accordance with GAAP for the six (6) month period most recently ended on or
prior to such date of determination.

“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum







--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



of the Applicable Margin, plus the quotient of:

(a)         the LIBOR Rate, divided by

(b)         a percentage equal to 100% minus the maximum rate on such date at
which the Agent is required to maintain reserves on ‘Eurocurrency Liabilities’
as defined in and pursuant to Regulation D of the Board of Governors of the
Federal Reserve System or, if such regulation or definition is modified, and as
long as the Agent is required to maintain reserves against a category of
liabilities which includes eurocurrency deposits or includes a category of
assets which includes eurocurrency loans, the rate at which such reserves are
required to be maintained on such category,

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.

“LIBOR Rate” shall mean,

(a)    with respect to the principal amount of any Eurodollar-based Advance
outstanding hereunder, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to the
relevant Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service at or about 11:00 a.m. (London, England time) (or
soon thereafter as practical), two (2) Business Days prior to the first day of
such Eurodollar-Interest Period.  In the event that such rate does not appear on
Page BBAM of the Bloomberg Financial Markets Information Service (or otherwise
on such Service), the “LIBOR Rate” shall be determined by reference to such
other publicly available service for displaying LIBOR rates as may be agreed
upon by the Agent and the Borrower, or, in the absence of such agreement, the
“LIBOR Rate” shall, instead, be the per annum rate equal to the average (rounded
upward, if necessary, to the nearest one-sixteenth of one percent (1/16%)) of
the rate at which the Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical), two (2) Business
Days prior to the first day of such Eurodollar-Interest Period in the interbank
LIBOR market in an amount comparable to the principal amount of the relevant
Eurodollar-based Advance which is to bear interest at such Eurodollar-based Rate
and for a period equal to the relevant Eurodollar-Interest Period; and

(b)    with respect to the principal amount of any Base Rate Advance outstanding
hereunder, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service at
or about 11:00 a.m. (London, England time) (or soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day.  In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service),
the “LIBOR Rate” shall be determined by reference to such other publicly
available service for displaying eurodollar rates as may be agreed upon by the
Agent and the Borrower, or, in the absence of such agreement, the “LIBOR Rate”
shall, instead, be the per



2

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



annum rate equal to the average of the rate at which the Agent is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or soon thereafter as
practical) on such day in the interbank eurodollar market in an amount
comparable to the principal amount of the Indebtedness hereunder which is to
bear interest at such “LIBOR Rate” and for a period equal to one (1) month;

provided, however, that in no event shall the LIBOR Rate be less than the
Applicable Floor.

2.           Section 1.1 of the Credit Agreement is amended by amending and
restating clause (c) of the definition of “Eligible Monthly Recurring Revenue”
to read in its entirety as follows:

“(c)   Recurring Revenue from contracts for base fees where the customer has
allowed any account receivable for base fees to age more than ninety (90) days
past the invoice date; provided that, (i) with respect to such contracts with
[***], such 90-day aging period shall be [***] days until the earlier to occur
of (x) [***] failure to pay the Borrower by [***] all amounts due under invoices
outstanding as of such date and (y) [***] and (ii) with respect to such
contracts with [***], such 90-day aging period aging period shall not apply
until the earlier to occur of (x) [***] failure to pay the Borrower by [***] all
amounts due under invoices outstanding as of such date and (y) [***];”



3.           Section 1.1 of the Credit Agreement is amended by adding the
following definition in the appropriate alphabetical order to read in its
entirety as follows:

“Applicable Floor” shall mean (a) with respect to the LIBOR Rate, one-half
percent (0.50%) per annum, and (b) with respect to the Base Rate, one and
one-half percent (1.50%) per annum.”

4.           Section 1.1 of the Credit Agreement is amended by deleting the
definitions of “Daily Adjusting LIBOR Rate” and “LIBOR Floor” therein.

5.           Section 7.1 of the Credit Agreement is amended by adding the
following clause (d) to the end thereof:

“(d) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by the
Borrower or any of its Subsidiaries with the shall mean the Securities and
Exchange Commission (or any Governmental Authority succeeding to any or all of
its functions) or with any other securities exchange, or otherwise distributed
to its shareholders generally.”



6.           Section 7.9 of the Credit Agreement is amended by amending and
restating subsection (b) thereof to read in its entirety as follows:

“(b)  Covenant Revenue  Maintain Covenant Revenue of not less than the amounts
set forth in the table below for each six-month measuring period:





3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



Six Month Measuring Period Ending

Covenant Revenue

August 31, 2020

$61,000,000

November 30, 2020

$64,000,000

February 28, 2021

$83,000,000

May 31, 2021

$92,000,000

August 31, 2021

$82,000,000

November 30, 2021

$83,000,000

February 28, 2022, and the last day of each fiscal quarter of the Borrower
thereafter

$100,000,000



7.           Section 11.3 of the Credit Agreement is amended and restated in its
entirety to read as follows:

“11.3     Circumstances Affecting LIBOR Rate Availability.  If for any reason

(a) the Agent or the Majority Lenders (after consultation with the Agent) shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of any
requested Eurodollar-based Advance (including any continuation of, or conversion
into, a Eurodollar-based Advance), other than as a result of a Benchmark
Transition Event, (b) the Agent or the Majority Lenders (after consultation with
the Agent) shall determine (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to such
Advance, other than as a result of a Benchmark Transition Event, or (c) the
Majority Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to the Lenders of making or maintaining such Advance
during such Interest Period, then the Agent (and in the case of clause (c)
above, upon notice from the Majority Lenders) will promptly give notice thereof
to the Borrower and the Lenders.  Thereafter, until the Agent notifies the
Borrower that such circumstances no longer exist, (i) the obligation of Lenders
to make Advances which bear interest at or by reference to the LIBOR Rate, and
the right of the Borrower to convert an Advance to or refund an Advance as an
Advance which bears interest at or by reference to the LIBOR Rate shall be
suspended, and (ii) effective upon the last day of each Eurodollar-Interest
Period related to any existing Eurodollar-based Advance, each such
Eurodollar-based Advance shall automatically be converted into an Advance which
bears interest at or by reference to the Base Rate (without regard to the
satisfaction of any conditions to conversion contained elsewhere herein).”

8.           The following is added as new Section 11.11 to the Credit Agreement
to read as follows:

“11.11   Effect of Benchmark Transition Event.

(a)         Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Agent and the Borrower may amend this Agreement to



4

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



replace the LIBOR Rate with a Benchmark Replacement.  Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Agent has posted such proposed amendment
to all Lenders and the Borrower, so long as the Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Majority Lenders.  Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Majority Lenders
have delivered to the Agent written notice that such Majority Lenders accept
such amendment. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 11.11 will occur prior to the applicable Benchmark
Transition Start Date.

(b)         In connection with the implementation of a Benchmark Replacement,
the Agent will have the right to make Benchmark Replacement Conforming Changes
from time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

(c)         The Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Agent or Majority
Lenders pursuant to this Section 11.11, including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 11.11.

(d)        Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for any (i)
Eurodollar-based Advance, or (ii) conversion to or continuation of any
Eurodollar-based Advance, in each case, to be made, converted or continued
during any Benchmark Unavailability Period and, if no such revocation is made,
the Borrower will be deemed to have converted any such request into a request
for a Base Rate Advance or conversion to a Base Rate Advance; provided that,
during any Benchmark Unavailability Period, the component of the Base Rate based
upon the LIBOR Rate will not be used in any determination of the Base Rate.

(e)         As used in this Section 11.11:

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or SOFR) that has been selected by the Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for Dollar-



5

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



denominated syndicated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than one percent (1%), the Benchmark Replacement will be deemed to be
one percent (1%) for the purposes of this Agreement.

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Agent and the Borrower  giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for Dollar-denominated syndicated credit
facilities at such time.

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBOR Rate:

(1)         in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

(2)         in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1)         a public statement or publication of information by or on behalf of
the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to



6

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



provide the LIBOR Rate;

(2)         a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

(3)         a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Majority Lenders, as applicable, by notice to the Borrower, Agent (in the case
of such notice by the Majority Lenders) and the Lenders, as applicable).

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBOR Rate and solely to the extent that the LIBOR Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder in accordance
with this Section 11.11 and (y) ending at the time that a Benchmark Replacement
has replaced the LIBOR Rate for all purposes hereunder pursuant to this Section
11.11.

“Early Opt-in Election” shall mean the occurrence of:

(a)         (i) a determination by the Agent or (ii) a notification by the
Majority Lenders to the Agent and the Borrower that the Majority Lenders have
determined that Dollar-denominated syndicated credit facilities being executed
at such time, or that include language similar to that contained in this Section
11.11, are being executed or amended, as applicable, to incorporate or adopt a
new benchmark interest rate to replace the LIBOR Rate,

(b)         (i) the election by the Agent or (ii) the election by the Majority
Lenders to declare that an Early Opt-in Election has occurred, and

(c)         the provision, as applicable, by (i) the Agent of written notice of
such



7

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



election to the Lenders and the Borrower, or (ii) the Majority Lenders of
written notice of such election to the Agent.

“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.”

9.           This Amendment shall become effective (according to the terms
hereof) on the date (the “First Amendment Effective Date”) that the following
conditions have been fully satisfied by Borrower:

(a)         Agent shall have received via facsimile or PDF (followed by the
reasonably prompt delivery of original signatures after the First Amendment
Effective Date) counterpart originals of this Amendment, in each case duly
executed and delivered by Agent, Borrower and the Lenders.

(b)         Agent shall have received a fully executed secretary’s certificate
with respect to each Credit Party, in substantially the form delivered by
Borrower on the Effective Date (the “Secretary’s Certificate”).

(c)         Agent shall have received payment of all out of pocket expenses
incurred in connection with this Amendment (including legal fees).

10.         Borrower hereby certifies to the Agent and the Lenders as of the
First Amendment Effective Date that (a) execution and delivery of this Amendment
and the performance by each of the Credit Parties of its obligations under the
Credit Agreement as amended hereby (herein, as so amended, the “Amended Credit
Agreement”) are within such undersigned’s powers, have been duly authorized, are
not in contravention of law or the terms of its articles of incorporation or
bylaws or other organic documents of the parties thereto, as applicable, and
except as have been previously obtained do not require the consent or approval,
material to the amendments contemplated in this Amendment, of any governmental
body, agency or authority, and the Amended Credit Agreement will constitute the
valid and binding obligations of such undersigned parties enforceable in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting the



8

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



enforcement of creditors’ rights generally and by general principles of equity
(whether enforcement is sought in a proceeding in equity or at law), (b) the
representations and warranties set forth in Article 6 of the Amended Credit
Agreement are true and correct in all material respects on and as of the First
Amendment Effective Date (except to the extent such representations specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date), (c) there
have been no changes to any Credit Party’s constitutional documents other than
as set forth in the Secretary’s Certificate (as defined below) and (d) on and as
of the First Amendment Effective Date, after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

11.         Except as specifically set forth above, this Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants), any of the Notes issued thereunder or any
of the other Loan Documents. Nor shall this Amendment constitute a waiver or
release by the Agent or the Lenders of any right, remedy, Default or Event of
Default under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, any of the Notes issued thereunder or any of
the other Loan Documents. Furthermore, this Amendment shall not affect in any
manner whatsoever any rights or remedies of the Lenders with respect to any
other non-compliance by Borrower with the Credit Agreement or the other Loan
Documents, whether in the nature of a Default or Event of Default, and whether
now in existence or subsequently arising, and shall not apply to any other
transaction.

12.         MD Insider, Inc., party to that certain Guaranty, dated as of
September 17, 2019 (the “Guaranty”) hereby ratifies and confirms its obligations
under the Amended Credit Agreement and the applicable Guaranty, and agrees that
the Guaranty remains in full force and effect after giving effect to the
effectiveness of this Amendment, subject to no setoff, defense or counterclaim.
MD Insider, Inc. confirms that this reaffirmation is not required by the terms
of the Guaranty and need not be obtained in connection with any prior or future
amendments or extensions of additional credit to Borrower.

13.         Borrower and each other Credit Party hereby acknowledges and agrees
that this Amendment and the amendments contained herein do not constitute any
course of dealing or other basis for altering any obligation of Borrower, any
other Credit Party, or any other party or any right, privilege or remedy of the
Lenders under the Credit Agreement, any other Loan Document, any other agreement
or document, or any contract or instrument.

14.         Except as specifically defined to the contrary herein, capitalized
terms used in this Amendment shall have the meanings set forth in the Credit
Agreement.

15.         This Amendment is a Loan Document.

16.         This Amendment may be executed in counterparts in accordance with
Section 13.9 of the Credit Agreement.

17.         AS FURTHER CONSIDERATION FOR THE AGREEMENTS AND UNDERSTANDINGS
HEREIN, EACH OF THE CREDIT PARTIES HEREBY RELEASES AGENT, EACH LENDER, AND EACH
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS,
AFFILIATES,



9

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



SUBSIDIARIES, SUCCESSORS AND ASSIGNS FROM ANY LIABILITY, CLAIM, RIGHT OR CAUSE
OF ACTION WHICH NOW EXISTS, OR HEREAFTER ARISES, WHETHER KNOWN OR UNKNOWN,
ARISING FROM OR IN ANY WAY RELATED TO FACTS IN EXISTENCE AS OF THE DATE HEREOF.
BY WAY OF EXAMPLE AND NOT LIMITATION, THE FOREGOING INCLUDES ANY CLAIMS IN ANY
WAY RELATED TO ACTIONS TAKEN OR OMITTED TO BE TAKEN BY AGENT OR ANY LENDER UNDER
THE LOAN DOCUMENTS, THE BUSINESS RELATIONSHIP WITH AGENT AND/OR ANY LENDER AND
ALL OTHER OBLIGATIONS OF ANY NATURE OR UNDERSTANDINGS (ACTUAL OR ALLEGED), ANY
BANKING RELATIONSHIPS THAT ANY CREDIT PARTY HAS OR MAY HAVE HAD WITH AGENT OR
ANY LENDER AT ANY TIME AND FOR ANY REASON.

It is understood by each of the Credit Parties and it is each Credit Party’s
intention that the release set forth in the preceding paragraph (the “Release
Paragraph”) shall be effective as a full and final accord and satisfactory
release of each and every matter specifically referred to in the Release
Paragraph. In furtherance of this intention, each Credit Party acknowledges that
it is familiar with, and upon advice of counsel, does hereby waive, any and all
rights they may have or acquired under California Civil Code Section 1542, which
reads as follows:



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which
if known by him or her must have materially affected his or her settlement with
the debtor.”



18.         This Amendment shall be construed in accordance with and governed by
the laws of the State of California.





10

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



WITNESS the due execution hereof as of the day and year first above written.



COMERICA BANK,



as Administrative Agent and a Lender







By:

/s/ Walter Weston





Walter Weston



Its:

Senior Vice President







[Signature Page to First Amendment to Credit Agreement (16873953)]



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.



WESTERN ALLIANCE BANK,

as Lender











By:

/s/ Whitley Mayberry





Whitley Mayberry



Its:

Relationship Manager







[Signature Page to First Amendment to Credit Agreement (16873953)]



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ACCOLADE, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ACCOLADE, INC. IF
PUBLICLY DISCLOSED.










ACCOLADE, INC.,

as Borrower











By:

/s/ Stephen H. Barnes





Stephen H. Barnes



Its:

Chief Financial Officer







MD INSIDER, INC.,











By:

/s/ Stephen H. Barnes





Stephen H. Barnes



Its:

President





[Signature Page to First Amendment to Credit Agreement (16873953)]



--------------------------------------------------------------------------------